Citation Nr: 1009740	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-23 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1994 to March 1997.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which 
denied the Veteran's request to reopen his claim for service 
connection for a skin disorder of the feet.

This case previously reached the Board in March 2009.  At 
that time, the Veteran's previously denied claim for service 
connection for a skin disorder of the feet was reopened and 
remanded for further development.  The case has been returned 
to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  There is no credible evidence of a skin disorder of the 
feet during service.  

2.  There is also no competent evidence of record suggesting 
the Veteran's current skin disorder of the feet is the result 
of, or related to, his military service.  


CONCLUSION OF LAW

The Veteran's current skin disorder of the feet was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in February 2006.  This letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim of a skin disorder of the feet; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Furthermore, separate letters written in March and June 2006 
from the AOJ advised the Veteran of the elements of a 
disability rating and an effective date, which are assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has 
received all required notice in this case and the Board 
concludes that there has been no error in the content of the 
Veteran's VCAA notice.  

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the May 2006 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.    

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The Board notes that the AOJ 
has obtained the Veteran's service treatment records (STRs), 
as well as relevant VA medical treatment records.  The 
Veteran has also submitted personal statements.  The Veteran 
has not provided authorization for the VA to obtain any 
additional private medical records.

Furthermore, the Board acknowledges that the Veteran has 
alleged that STRs were missing from his records during his 
service on the USS Gettysburg.  See the Veteran's October 
2002 notice of disagreement (NOD), July 2006 substantive 
appeal (VA Form 9), and May and July 2009 statements.  The 
Board notes that the VA has a heightened duty to assist a 
claimant in developing his claim when the Veteran's service 
treatment records are not available for any reason, including 
if they were destroyed in the fire at the National Personnel 
Records Center (NPRC) in the early 1970s.  This duty includes 
the search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
In the case of the Veteran's records, a review of the case 
file reveals numerous STRs from the Veteran's service on the 
USS Gettysburg, dating from April 1995 to March 1997.  
Furthermore, after the Board's remand in March 2009, the AOJ 
issued a memorandum in March 2009 detailing the steps taken 
to obtain the Veteran's STRs and indicating that all the 
Veteran's STRs have been associated with the Veteran's claims 
file.  Given the presence of these documents in the Veteran's 
claims file, there is insufficient evidence of any missing 
STRs at this time.  Therefore, there is no heightened duty 
towards the Veteran due to missing STRs.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  However, the standards of McLendon are not 
met in this case.  There is no credible evidence of a skin 
disorder of the feet in service.  Further, there is neither 
medical evidence demonstrating that any current skin disorder 
on appeal is linked to service, nor sufficient evidence of 
continuity of symptomatology of a skin disorder since 
service.  As service and post-service medical records provide 
no basis to grant the claim, and in fact provide evidence 
against the claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  Thus, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Veteran's representative has argued that the Board should 
remand the Veteran's claim again, because "the AMC was 
instructed to contact the service department to determine 
whether any additional SMRs were available."  The Board 
notes that the prior remand did not request that the AOJ 
contact the Veteran's service department, only the NPRC.  As 
such, the Board is satisfied as to substantial compliance 
with its April 2007 remand directives as required by Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court recently 
clarified that only substantial compliance, and not strict 
compliance, with the terms of an opinion request are 
required.  D'Aries v. Peake, 22 Vet. App. 97 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination more than substantially complied 
with the Board's remand order).  The Board remanded the 
Veteran's claim to the AOJ to contact the NPRC to obtain any 
missing STRs from the USS Gettysburg, and to issue a Formal 
Finding of Unavailability if no further STRs were obtained.  
In complying with the Board's remand directive, the AOJ 
reviewed the VA Beneficiary Identification Records Locator 
Subsystem (BIRLS), and confirmed that all STRs for the 
Veteran have been associated with the claims file.  The AOJ 
issued a memorandum to this effect in March 2009.  Neither 
the Veteran nor his representative has provided any evidence 
to contradict this finding.  The AOJ then proceeded to 
readjudicate the claim in the March and September 2009 
supplemental statements of the case (SSOCs).  As such, the 
Board finds that the AOJ has undertaken all necessary efforts 
to obtain the Veteran's STRs.  Therefore, the Board concludes 
that in the present case, there was substantial compliance 
with the Board's December 2007 remand.  



Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Skin Disorder

The first and perhaps most fundamental requirement for any 
service-connection claim is proof that the Veteran currently 
has the claimed disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  Considering 
this, recent treatment records show that the Veteran was 
diagnosed with tinea pedis, a fungal infection, and a rash, 
all to the feet.  See VA treatment records dated in June 
2002, and September and October 2005.  Therefore, the 
evidence clearly shows that the Veteran is currently 
receiving ongoing treatment for a skin disorder of the feet.  

The second requirement for a service-connected disability is 
competent evidence of an in-service occurrence or aggravation 
of the injury.  Shedden, 381 F.3d at 1167.  The Veteran 
contends in his June 2006 NOD that he developed his current 
skin disorder of his feet in service.  In McCartt v. West, 12 
Vet. App. 164, 167 (1999), in support of his claim for 
service connection for a skin disorder as secondary to Agent 
Orange exposure, the Veteran indicated that his skin had 
manifested boils, blotches, a rash, soreness, and itchiness 
since 1968.  The Court implied that this may be the type of 
condition lending itself to lay observation and satisfy the 
nexus requirement, provided medical nexus opinions between 
appellant's herbicide exposure and current skin condition 
were supported by evidence of herbicide exposure during 
service.  Id.  Therefore, the Veteran is competent at least 
to provide lay observations of a skin disorder of his feet in 
service.

However, with respect to corroboration of his statements, 
STRs from the USS Gettysburg are negative for any complaints, 
treatment, or diagnosis of a skin disorder of the feet.  In 
fact, STRs dated in April 1995, November 1995, and February 
1997 show that the Veteran denied having any skin diseases.  
Most importantly, the Veteran denied ever having or currently 
having any skin problems to the March 1997 separation 
examiner.  Also, no skin disorder was objectively found by 
the separation examiner.  The Veteran's medical STRs were 
generated with a view towards ascertaining his then-state of 
physical fitness; they are akin to statements of diagnosis 
and treatment and are of increased probative value.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997).  Therefore, the 
Veteran's lay statements are outweighed by the lack of any 
evidence of treatment for a skin disorder of the feet in the 
Veteran's STRs, as well as the evidence of the Veteran 
denying a skin disorder multiple times during service and at 
his separation examination.  Accordingly, without sufficient 
evidence of an in-service injury or disease, service 
connection for a skin disorder of the feet cannot be granted.

Even without an in-service incident, the third requirement 
for any service-connection claim is the existence of a causal 
connection (nexus) between the in-service event and the 
Veteran's current disability.  Shedden v. Principi, 381 F.3d 
at 1167.  In the present case, there is no competent medical 
evidence or opinion in the record that relates the Veteran's 
current skin disorder of his feet to his active service.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Absent such 
evidence of a nexus, service connection for a skin disorder 
is not warranted.

Additionally, post-service, the evidence as a whole does not 
show continuity of symptomatology of a skin disorder of the 
feet since service.  38 C.F.R. § 3.303(b).  In making this 
determination, the Board acknowledges the Veteran's 
assertions regarding continuous symptoms since his discharge 
from service.  See Veteran's substantive appeal, July 2006.  
He is indeed competent to report on a skin condition from the 
time of his military service.  McCartt v. West, 12 Vet. App. 
at 167.  See also 38 C.F.R.§ 3.159(a)(2).  But once evidence 
is determined to be competent, the Board must determine 
whether the evidence also is credible.  The former, the Court 
has held, is a legal concept, which is useful in determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  

Here, the Veteran's lay contentions in this case are 
outweighed by the other post-service evidence of record 
which, as a whole, indicates he did not receive treatment for 
a skin disorder of the feet until 2002.  Furthermore, a June 
2002 VA treatment record documents that the Veteran reported 
a history of skin problems with his feet for only two years.  
Thus, this record provides evidence that he did not 
experience this problem until 2000, roughly three years after 
his discharge from active service.  At the very least, the 
inconsistency of the Veteran's statements reduces his 
credibility in regards to this assertion.  The credibility of 
a witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  Caluza v. Brown, 7 Vet. App. 498, 506-511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State 
v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  As such, the 
evidence fails to show the continuity of symptomatology 
necessary for service connection.  Simply put, his lay 
contentions regarding his symptomatology are outweighed by 
the available medical evidence.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.)  

In conclusion, although having reviewed all of the evidence 
contained within the record in the light most favorable to 
the Veteran, the Board still finds that the preponderance of 
the evidence is against service connection for a skin 
disorder of the feet, with no reasonable doubt to resolve in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a skin disorder of the feet is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


